Title: To James Madison from Tobias Lear, 25 November 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


25 November 1801, Cap Français. No. 17. Encloses copies of his correspondence with Toussaint on an incident involving a French citizen, Mr. Arnaud. States that Toussaint has always rendered the U.S. justice when Lear demanded it and has signified his intention to continue doing so. At Lear’s request, Arnaud has been released from prison but with a severe reprimand. Although Arnaud may have had cause for action against the ship’s supercargo, who had sailed before settling his accounts after promising he would not do so, Lear’s objective was to establish the principle that no private person could stop a vessel without legal authority. Has received in the past month, “during the perturbed state of the public mind,” many well-grounded complaints from American captains about the insubordination of their seamen. Has committed several seamen to prison until the time of their departure. “The disorder, which seemed to be consequent of the state of things on shore, has now subsided.” Stresses the benefit to “real American Seaman” of preventing non-Americans from obtaining false protections, which has become a common occurrence.
  

   RC and enclosures (DNA: RG 59, CD, Cap Haitien, vol. 3); FC (ibid.). RC 2 pp.; docketed by Wagner as received 28 Dec. Duplicate copy (ibid.) bears postscript: “General of Division Moyse was executed at Port au pais on the 23d instant.” Enclosures (7 pp.; partly in French; docketed by Wagner as received in Lear’s no. 17) relate to an incident in which the schooner Clarissa and Eliza, having cleared customs and weighed anchor, was detained and boarded by Arnaud, a French merchant, accompanied by two soldiers.


   A full transcription of this document has been added to the digital edition.
